



Exhibit 10.1

 

September 15, 2006

 

 

Richard Greene

2973 Hilltop Drive

Chaska, MN 55318

 

 

Dear Rick:

 

To confirm our discussion of September 14, I am pleased to extend to you an
offer for the position of Chief Financial Officer at Deluxe. As we discussed,
you will be reporting directly to me as a member of the Corporation’s Executive
Leadership Team (ELT) assisting me with overall corporate direction and
management.

 

The following is a summary of the offer. The summary and enclosures reflect
currently available benefits, which, subject to the terms of any applicable
agreement and plan document, are subject to change or discontinuation at the
discretion of the Company and/or its board of directors. The benefits are
provided subject to a recipient meeting applicable terms and conditions of
employment and benefit eligibility, many of which, including your status as an
employee-at-will, are more fully explained in additional Company documents.

Start Date

As we discussed, we will plan on you beginning employment on [October 1]. We
will formally introduce you to our board at the next Board of Directors meeting
on October 25th.

Base Salary

In this position your annualized base salary will be $350,000, payable as earned
at the rate of $14,583.33 semi-monthly. As is customary with most publicly held
corporations, the Company’s Compensation Committee of the Board is responsible
for approving salaries, bonus targets and formulas, and stock-based incentive
compensation.

Personal Choice Plan

As an executive with Deluxe you will be eligible to participate in the Personal
Choice Plan. Under the current terms of this Plan, you will receive $3,750 paid
in the middle pay period each quarter ($15,000 annually) to cover personal
expenses incurred while performing your normal duties of CFO. This covers, but
is not limited to, the use of your personal vehicle, home office, cell phone,
etc.

Annual Bonus

In 2007, you will be eligible to participate in an Annual Incentive Plan under
which your target incentive compensation will be 50% of your base salary,
subject to the requirements of the plan (AIP Target). The plan provides for an
upside maximum of 200% of the AIP Target based on the formula applicable to the
Company’s officers.



 

--------------------------------------------------------------------------------



Richard Greene

September 15, 2006

Page 2

 

 

In 2006, due to the Company’s unique circumstances, you will be eligible for a
bonus equivalent to up to 25% of the AIP Target based on your earned base salary
in 2006 and the Company’s financial performance for the year, subject to the
approval of the Company’s Compensation Committee of the Board.

Long-Term Incentive Program

In 2007, you will become eligible for the Company's Long-Term Incentive Program
at a participation level consistent with other positions at your pay grade in
the organization. The Program currently provides for the award of restricted
stock and stock options subject to the approval of the Company’s Compensation
Committee of the Board.

Deferred Compensation Plan

You may defer up to 100% of base salary (less applicable deductions) and up to
50% of your bonus payout into a deferred compensation program which has multiple
investment options from which to choose. You will be eligible to participate in
this plan in 2007.

Financial Planning Assistance

As an executive, you will be provided assistance with financial planning and tax
assistance. This program currently provides for reimbursement of up to $9,000
for approved expenses, plus a tax gross up, resulting in a maximum annualized
value of approximately $16,000.

Executive Physical

As an executive of the Company, Deluxe will pay for annual physical examinations
at the Mayo Clinic.

Benefits

Upon employment, you will be eligible for the full range of insurance coverage,
including life, medical, dental, vision, short and long-term disability. Each of
these plans has a specific waiting period and other requirements for
participation.

Paid Time Off (PTO)

Upon employment, you will begin to accrue paid time off at the rate of 280 hours
annually, based on your anniversary date, to be used for vacation, sick, holiday
and personal time off. This will be awarded at the rate of 11.66 hours
semi-monthly, while actively employed. Following 30 days of active employment,
you will be eligible to use any accrued PTO hours.

Relocation

In the event that you should choose to relocate closer to Deluxe during the
first twelve months of employment, we will reimburse your relocation expenses to
a maximum amount of $50,000 payable upon submission of appropriate receipts.
This includes: old/new home closing costs (including realtor fees), new home
inspection, and the movement of household goods.

Retirement Plan

The Company’s Retirement Plan is made up of two plans: a 401(k) and Profit
Sharing Plan; and a Defined Contribution Pension Plan.

Severance and Change-in-Control

As discussed, you will be eligible for severance and change-in-control
protection, pursuant to forms of agreement currently offered to other executive
officers at Deluxe.



 

--------------------------------------------------------------------------------



Richard Greene

September 15, 2006

Page 3

 

 

Background Investigation and Drug Screening

This offer is contingent upon satisfactory results of a pre-employment
background investigation and drug screen that we will arrange. Satisfactory
results must be received prior to your commencement of work with the Company.

Confidentiality

This offer is contingent upon your acceptance of the attached Confidentiality
Agreement by your signature and return to Deluxe of the original Agreement prior
to your commencement of work for the Company.

 

Rick, I am excited you are joining our Leadership team, and I am confident that
you will make a significant contribution to Deluxe. Please return to me a signed
duplicate original of this letter to confirm your acceptance of our offer.

 

Sincerely,

 

/s/ Lee Schram

 

Lee Schram

Chief Executive Officer

 

cc:  Jeff Stoner

 

 

Accepted:

/s/ Richard Greene

 

 

 

 

Richard Greene

 

 

 

 



--------------------------------------------------------------------------------